19-3998
     Portillo v. Garland
                                                                                BIA
                                                                   Gordon-Uruakpa, IJ
                                                                        A088 445 296
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 28th day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            GERARD E. LYNCH,
 9            RAYMOND J. LOHIER, JR.,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   CARLOS NOE PORTILLO,
15            Petitioner,
16
17                         v.                                  19-3998
18                                                             NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                       Bruno Joseph Bembi, Esq.,
25                                         Hempstead, NY.
26
27   FOR RESPONDENT:                       Jeffrey Bossert Clark, Acting
28                                         Assistant Attorney General; Claire
 1                                  L. Workman, Senior Litigation
 2                                  Counsel; John F. Stanton, Trial
 3                                  Attorney, Office of Immigration
 4                                  Litigation, United States
 5                                  Department of Justice, Washington,
 6                                  DC.

 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Petitioner Carlos Noe Portillo, a native and citizen of

12   El Salvador, seeks review of a November 4, 2019 decision of

13   the   BIA   reversing   a   February   15,   2018    decision   of    an

14   immigration judge (“IJ”) granting deferral of removal under

15   the Convention Against Torture (“CAT”).             In re Carlos Noe

16   Portillo, No. A088 445 296 (B.I.A. Nov. 4, 2019), rev’g No.

17   A088 445 296 (Immig. Ct. N.Y. City Feb. 15, 2018).         We assume

18   the   parties’   familiarity    with   the   underlying   facts      and

19   procedural history.

20         We have reviewed the BIA’s decision as the final agency

21   determination.    See Yan Chen v. Gonzales, 417 F.3d 268, 271

22   (2d Cir. 2005).    We review factual findings for substantial

23   evidence and questions of law de novo.              See Nasrallah v.

24   Barr, 140 S. Ct. 1683, 1692 (2020); Manning v. Barr, 954 F.3d

                                       2
 1   477, 484 (2d Cir. 2020).

 2       An applicant for CAT protection must show that he will

 3   “more likely than not” be tortured by or with the acquiescence

 4   of government officials.        See 8 C.F.R. §§ 1208.16(c)(2),

 5   1208.17(a), 1208.18(a)(1); Khouzam v. Ashcroft, 361 F.3d 161,

 6   170–71 (2d Cir. 2004).       “Torture is defined as any act by

 7   which   severe   pain   or   suffering   . . . is   intentionally

 8   inflicted on a person . . . by, or at the instigation of, or

 9   with the consent or acquiescence of, a public official acting

10   in an official capacity or other person acting in an official

11   capacity.”   8 C.F.R. § 1208.18(a)(1).     “[A]n alien will never

12   be able to show that he faces a more likely than not chance

13   of torture if one link in the chain cannot be shown to be

14   more likely than not to occur. It is the likelihood of all

15   necessary events coming together that must more likely than

16   not lead to torture, and a chain of events cannot be more

17   likely than its least likely link.”      Savchuck v. Mukasey, 518

18   F.3d 119, 123 (2d Cir. 2008) (quoting in re J-F-F-, 23 I. &

19   N. Dec. 912, 918 n.4 (A.G. 2006)).

20       The BIA concluded that the IJ clearly erred in finding

21   that Portillo established that he would likely be tortured in


                                     3
 1   El Salvador because he has non-gang tattoos.            See Wu Lin v.

 2   Lynch, 813 F.3d 122, 129 (2d Cir. 2016) (“[I]f the BIA says

 3   that, after considering the entire record, it concludes that

 4   the IJ has committed clear error in making a finding of fact

 5   and   provides   a    legally    sufficient     explanation    for   its

 6   conclusion, its ruling will ordinarily be upheld.”).             We see

 7   no error in the BIA’s conclusion.               Portillo’s evidence —

 8   which consisted of the 2016 State Department report on El

 9   Salvador, and letters from his parents, his minister, and the

10   mayor of his hometown — was insufficient to meet his burden

11   of proof because it primarily discusses general gang violence

12   and extortion.       See Mu Xiang Lin v. U.S. Dep’t of Justice,

13   432 F.3d 156, 160 (2d Cir. 2005) (requiring petitioner to

14   show “that someone in his particular alleged circumstances is

15   more likely than not to be tortured” (emphasis omitted));

16   Jian Hui Shao v. Mukasey, 546 F.3d 138, 157–58 (2d Cir. 2008)

17   (“[W]hen a petitioner bears the burden of proof, his failure

18   to adduce evidence can itself constitute the substantial

19   evidence   necessary     to     support   the    agency’s     challenged

20   decision.” (quotation marks omitted)).           The BIA’s conclusion

21   that Portillo did not demonstrate a likelihood of torture is


                                         4
 1   dispositive of CAT protection, 8 C.F.R. §§ 1208.16(c)(2),

 2   1208.17(a), and we therefore do not       reach the issue of

 3   governmental acquiescence, see INS v. Bagamasbad, 429 U.S.

 4   24, 25 (1976) (“As a general rule courts and agencies are not

 5   required to make findings on issues the decision of which is

 6   unnecessary to the results they reach.”).

 7       Finally, we find no merit in Portillo’s argument that

 8   the BIA deprived him of due process by not issuing a new

 9   briefing schedule after accepting a late filing from the

10   Department of Homeland Security.     The BIA did not preclude

11   Portillo from filing a brief; rather, Portillo made no effort

12   to file a brief, or to seek an extension to the default

13   deadline to file opposition briefs within 21 days of the

14   filing of the opening brief as provided in § 4.7(a)(1) of the

15   BIA Practice Manual. 1   See Burger v. Gonzales, 498 F.3d 131,

16   134 (2d Cir. 2007) (holding that “[t]o establish a violation

17   of due process, an alien must show that [he] was denied a

18   full and fair opportunity to present [his] claims or that the

19   IJ or BIA otherwise deprived [him] of fundamental fairness”



     1
      BIA Practice Manual § 4.7(a)(1), available at
     https://www.justice.gov/eoir/book/file/1528926/download
     (last visited November 21, 2022).
                                   5
1   (quotation marks omitted)).

2       For the foregoing reasons, the petition for review is

3   DENIED.   All pending motions and applications are DENIED and

4   stays VACATED.

5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe,
7                                 Clerk of Court




                                   6